Judgment unanimously affirmed. Memorandum: The trial court did not err in refusing to charge the jury on the defense of justification. The evidence at trial, viewed in the light most favorable to defendant, does not support his proffered defense of justification (see, People v Goetz, 68 NY2d 96; People v Watts, 57 NY2d 299). We have reviewed the remaining contentions raised by defendant and we find them to be lacking in merit. (Appeal from judgment of Monroe County Court, Marks, J. — murder, second degree, and other charges.) Present — Dillon, P. J., Callahan, Green, Pine and Davis, JJ.